Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 12, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed July 12, 2021 have been considered.


Claim Objections

 	Claims 2-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11062786 [‘786]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.
Present Application
Patent ‘786
1. An One-Time Programmable (OTP) memory comprises: a plurality of OTP cells, each of the OTP cells including at least an OTP element coupled to a selector; the OTP element in at least one of the OTP cell is coupled to a first supply voltage line; the selector in at least one of the OTP cells includes an enable signal and is coupled to a second supply voltage line; and wherein the at least one OTP cell is configured to be programmable within a minimum program voltage and a maximum program voltage by applying voltages to the first, second, and/or the enable signal to program the at least one OTP cell into another resistance state.
1. An One-Time Programmable (OTP) memory comprises: a plurality of OTP cells, each of the OTP cells including an OTP element coupled to a selector, the selector having a control signal; a plurality of wordlines, each coupled to a plurality of the OTP cells via the control signal of the selector; a plurality of bitlines, each coupled to a plurality of at least one end of the OTP cells; at least one reference OTP cells, each of the reference OTP cells including a reference OTP element coupled to a reference selector, the reference selector having a control signal; at least one reference wordline, each coupled to the reference OTP cells via the control signal of the reference selector; and at least one reference bitline, each coupled to at least one end of the reference OTP cell, wherein the bitlines and reference bitlines are pre-charged and then are discharged at substantially the same time, and wherein the resistance of the OTP element is able to be determined by comparing the discharge rates of the bitline versus the reference bitline.
10. An electronic system, comprising: a processor; and a one-time programmable (OTP) memory operatively connected to the processor, the OTP memory includes at least a plurality of OTP cells for providing data storage, each of the OTP cells comprising: a one-time programmable (OTP) element coupled to a selector that has an enable signal; the OTP element is coupled to a first supply voltage line; and 104-P026X3-33-the selector is coupled to a second supply voltage line, wherein the at least one OTP cell is configured to be programmable within a minimum program voltage and a maximum program voltage by applying voltages to the first, second, and/or the enable signal to program the OTP cell into another resistance state.
12. An electronic system, comprising: a processor; and a one-time programmable (OTP) memory operatively connected to the processor, the OTP memory includes at least a plurality of OTP cells for providing data storage, each of the OTP cells comprising: a one-time programmable (OTP) element coupled to a selector that has an enable signal; a plurality of wordlines coupled to the enable signals of the selector; a plurality of bitlines coupled to a first end of OTP cells; at least one reference OTP cell comprising a reference OTP resistor coupled to a reference selector that has a reference enable signal; at least one reference wordline coupled to the enable signal; and at least one bitline coupled to at least a first end of the reference OTP cells, wherein both the bitline and reference bitline are able to be pre-charged to one voltage supply line and discharged to another supply voltage at substantially the same time, and wherein the resistance of the OTP can be determined by comparing the discharge rates of the bitline and the reference bitline.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘786, in that patent '786 recites that the OTP cell is coupled to word lines, bitlines as well as the control signal line; whereas, the application recited that the OTP cell is coupled to receive three different voltages.  However, it is reasonable to interpret that patent ‘786 covers the similar concept recited by the application.  Therefore, coverage of the claimed subject matter has already been given.
Similarly, claim 10 of the present application differ from claim 12 of patent ‘786, in that patent '786 recites that the OTP cell is coupled to word lines, bitlines as well as the control signal line; whereas, the application recited that the OTP cell is coupled to receive three different voltages.  However, it is reasonable to interpret that patent ‘786 covers the similar concept recited by the application.  Therefore, coverage of the claimed subject matter has already been given.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. [US Patent # 9,613,714].
With respect to claim 1, Wong et al. disclose An One-Time Programmable (OTP) memory [fig. 21a -21c] comprises: a plurality of OTP cells [array of c1’s], each of the OTP cells including at least an OTP element [A1 and A2] coupled to a selector [S]; the OTP element in at least one of the OTP cell is coupled to a first supply voltage line [AF1]; the selector in at least one of the OTP cells includes an enable signal [WL] and is coupled to a second supply voltage line [AF2]; and wherein the at least one OTP cell is configured to be programmable within a minimum program voltage and a maximum program voltage [Vpp is in the range between 3.6V and 11V] by applying voltages to the first, second, and/or the enable signal to program the at least one OTP cell into another resistance state.  See description for fig. 21a.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. [US Patent # 9,613,714].
With respect to claim 10, Wong et al. disclose an electronic system [fig. 7b], comprising: a processor [inherent – controlling circuit]; and a one-time programmable (OTP) memory [c22] operatively connected to the processor, the OTP memory includes at least a plurality of OTP cells [fig. 7b] for providing data storage, each of the OTP cells comprising: a one-time programmable (OTP) element [elements coupled to AF3 and AF4] coupled to a selector [coupled to WL2] that has an enable signal; the OTP element is coupled to a first supply voltage line [AF3 or AF4]; and 104-P026X3-33-the selector is coupled to a second supply voltage line [coupled to Vdd], wherein the at least one OTP cell is configured to be programmable within a minimum program voltage and a maximum program voltage [Vdd is in a the range between .75V and 3.6V] by applying voltages to the first, second, and/or the enable signal to program the OTP cell into another resistance state.  See description of fig. 7b.


Allowable   Subject   Matter

 	Claims 18-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 18, coupling the at least one of the bitline to a comparator to convert bitline voltage into logic states; coupling the at least one of the bitline to at least one capacitor which can be discharged through the OTP element when evaluate the data in the OTP cell; and converting the resistance in the at least OTP cell into a logic state by strobing the bitline comparator output by a reference clock.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 30, 2022